Shareholder Letter Dear Shareholder: The 12-month period ended June 30, 2011, was typical of transitions between recessions and recoveries as the year under review endured swings in economic growth and investor sentiment. Although a 2.9% gross domestic product growth rate for 2010 reflected overall economic expansion, the road to that ultimate performance was, to say the least, bumpy and filled with anxiety. Not all indicators moved in the same direction and at the same speed. While optimism among investors, economists and business leaders in the U.S. was beginning to firm up, a crisis of confidence in the eurozone erupted and undermined global equity markets throughout the summer of 2010. Investors worried about sovereign debt defaults and their potential effects on global economic growth. By the end of 2010, those fears had diminished, but the eurozones economic situation remained fragile. In March 2011, Portugal officially sought a bailout from the European Union and International Monetary Fund. Furthermore, Greece appeared to be at risk of defaulting on its debt. Near the end of the reporting period, global equity markets again declined amid increasing concerns about the ability of Greece to avoid a default without a large bailout package and concessions. In the U.S., the nascent economic recovery lacked momentum, so the Federal Reserve Board (Fed) embarked on a second round of economic stimulus using quantitative easing, or QE2, which comprised mostly more aggressive purchases of U.S. Treasury long-dated bonds. The Feds goal was to spur economic growth that would ultimately lead to greater employment and help the country avoid a deflationary period. QE2 ended on June 30, 2011, leaving some uncertainty about what effect that might have. Many economists lowered their growth expectations for the U.S. economy after taking into consideration continued sluggishness in the housing market, persistently high unemployment, lower NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Not part of the annual report | 1 Annual Report State Update and Municipal Bond Market Overview Californias diverse and wealthy economy, the largest contributor to the nations gross domestic product, recovered modestly from the Great Recession at a slower pace than the national average. Weak real estate markets, a high foreclosure rate and low homebuilding activity hindered a strong recovery. Californias unemployment rate reached a historical high of 12.5% in December 2010, but declined to 11.8% by period-end, which was significantly higher than the 9.2% national rate. 1 The state gained jobs in all sectors except other services, mining and logging, and financial activities. The information, education and health services, and professional and business services sectors posted the strongest annual growth rates. In the economic forecast included with the governors fiscal year 2012 budget proposal, the state projected slim job growth of 1.2% in 2011, a pace that would lag working-age population growth. 2 However, the state projected job growth to accelerate in 2012 and 2013, with nonfarm jobs lost during the Great Recession to be recovered fully by the third quarter of 2016. California enacted its fiscal year 2011 budget three months late, in October 2010. To close a significant budget gap, state officials relied on optimistic revenue forecasts, higher federal aid assumptions, spending cuts, and various nonrecur-ring measures that included payment deferrals, loans and fund shifts. However, federal funds and spending cuts that failed to materialize added to the states fiscal year 2012 budget deficit. In November 2010, voters passed propositions that allowed for timelier budgets and further limited the states budgetary flexibility and ability to raise revenues. In early 2011, Governor Brown submitted to the legislature his fiscal year 2012 budget, which included spending cuts, revenue enhancements and inter-fund borrowing to address the budget deficit. In late March, Governor Brown halted negotiations with Republican legislators due to disagreements regarding tax measures that would help close the remaining budget gap without deeper cuts to schools and public safety. Late in the period, a projected jump in tax revenues allowed the governor to revise his fiscal year 2012 budget to include fewer extensions of temporary fees and taxes than set forth in the original proposal. At period-end, the governor signed the budget, which was balanced and included cuts to cities and counties, transit projects, and deferred education payments. 1. Source: Bureau of Labor Statistics. 2. Source: Edmund G. Brown, Jr., Governor, State of California, 2011-12 Governors Budget Summary, 1/10/11. 4 | Annual Report The states net tax-supported debt was $2,542 per capita and 6.0% of personal income, compared with the $1,066 and 2.8% national medians. 3 Although Californias debt levels ranked among the nations highest, they were moderate given the states large budget. However, with unused voter authorizations for significant additional general obligation (GO) bond issuance, the state likely faces higher debt levels in coming years. Independent credit rating agency Moodys Investors Service assigned Californias GO bonds a rating of A1 with a stable outlook. 4 The rating reflected the states diverse, wealthy economy and relatively well funded pension obligation. The outlook reflected Moodys expectation the state will address any further budgetary and liquidity challenges without a significant cash crisis. For the 12 months ended June 30, 2011, the municipal bond market posted a gain of 3.48% as measured by the Barclays Capital (BC) Municipal Bond Index, which tracks investment-grade municipal securities. 5 The gain was noteworthy considering the same index endured a record five consecutive months of negative total returns from September 2010 through January 2011. In comparison during the same period, Treasuries rose 2.24%, according to the BC U.S. Treasury Index, which tracks various U.S. Treasury securities. 5 For the first two months of the reporting period, municipal bond performance was solid, supported by strong investor demand and generally low interest rates resulting in part from the Federal Reserve Boards (Feds) accommodative stance. The market also benefited from lower-than-normal tax-exempt issuance due to the Build America Bonds (BAB) program. The BAB program allowed municipal issuers to sell their bonds in the taxable market and take advantage of a 35% federal government subsidy for all coupon payments made on those municipal bonds. Such taxable bonds, however, are not part of the Funds tax-free portfolios. This subsidy enabled municipalities to borrow at significantly lower net yields than they could otherwise obtain in the traditional tax-exempt municipal bond market, which dramatically reduced the supply of new tax-exempt bonds. Of the $433 billion in issuance for the year 2010, $275 billion, or 64%, was in the form of tax-exempt municipal bonds. 6 For the year 2008 (prior to the BAB program), municipal issuance totaled $390 billion, with $341 billion, or 88%, in the form of tax-exempt municipal bonds. 6 3. Source: Moodys Investors Service, Special Comment: 2011 State Debt Medians Report, 5/25/11. 4. This does not indicate Moodys rating of the Fund. 5. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 6. Source: Thomson Reuters. Annual Report | 5 November, December and January were particularly challenging months for many fixed income markets as they pulled back sharply after the Fed announced its intention to implement a second round of quantitative easing (QE2) with a $600 billion bond buying program. During the three-month period the BC Municipal Bond Index: Long Component, which consists of 22-year and longer maturity municipal securities, fell 8.58%, while the BC U.S. Treasury Index: Long Component, which tracks Treasuries with 10-year or longer maturities, dipped 7.07%. 5 Several factors contributed to municipal bond market weakness: The market seemed dissatisfied that the Fed indicated it would target bonds with maturities of 10 years or less, which contributed to a sell-off in bonds with maturities longer than 10 years. Some observers felt QE2 was unnecessary and might even ignite inflation, which contributed to weakness in shorter term bonds. The municipal bond market pulled back as yields generally rose. This was exacerbated as market concerns led to investor redemptions, forcing further sell-offs. According to the Investment Company Institute, cash flows into munici- pal bond mutual funds during the reporting period first turned negative the week of November 10 and worsened in following weeks. For most of calendar year 2010, market participants had expected the BAB program to be extended beyond 2010, and they began to anticipate a larger-than-normal supply of municipal bonds going into year-end. This belief waned, however, as Republicans took over the majority of the House of Representatives and did not propose legislation that would continue the program. Market participants feared municipalities would concentrate their borrowing needs in tax-free bonds during 2011 as they no longer had the option of using BABs. However, tax-exempt new-issue supply in the municipal bond market was lower than expected. In December, Congress enacted an extension of tax cuts for all Americans, which likely further reduced the appeal of tax-exempt municipal bonds. Some observers raised concerns about the ability of municipal market borrowers to meet their debt obligations. High-profile and repetitive media coverage of such comments created panic among some investors. However, counterarguments citing the historically low level of municipal defaults alleviated these fears somewhat. 6 | Annual Report Since February, reduced supply has helped drive bond prices higher, and the market turned positive. So far, year-to-date supply through June 2011 is down a dramatic 43% compared with the same period for 2010. 6 On August 2, 2011, the U.S. raised its debt ceiling and avoided defaulting on its debt obligations. Independent credit rating agency, Standard & Poors (S&P) lowered the countrys long-term rating to AA+ from AAA, citing political risks and a rising debt burden. 7 At the same time, however, S&P affirmed the highest short-term rating, A-1+, of the U.S. A few days later, S&P similarly lowered the long-term ratings of government-sponsored enterprises (GSEs) such as Fannie Mae and Freddie Mac while affirming their A-1+ short-term ratings. Short-term debt obligations are those that generally have a maturity of one year or less. In addition, municipal bonds backed by the U.S. government or GSEs were downgraded along with the countrys rating. Although the municipal bond market experienced recent, short-term volatility, we maintained a long-term perspective. In our view, the rise in yields at times during the reporting period provided us opportunities to buy high-quality, essential use revenue and general obligation bonds at levels that may enhance the Funds income-earning potential. The foregoing information reflects our analysis and opinions as of June 30, 2011, the end of the reporting period. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 7. These do not indicate ratings of the Funds. STANDARD & POORs ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. Annual Report | 7 Franklin California Insured Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in insured municipal securities that pay interest free from such taxes. 1, 2 8 | Annual Report *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.07 on June 30, 2010, to $11.76 on June 30, 2011. The Funds Class A shares paid dividends totaling 54.93 cents per share for the same period. 3 The Performance Summary beginning on page 11 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.56%, based on an annualization of the current 4.67 cent per share dividend and the maximum offering price of $12.28 on June 30, 2011. An investor in the 2011 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 7.76% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 9 securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion The combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve favored the use of longer term bonds. Consistent with our strategy, we sought to purchase bonds that ranged from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your participation in Franklin California Insured Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 10 | Annual Report Performance Summary as of 6/30/11 Franklin California Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 11 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 12 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 13 14 | Annual Report Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: These shares have higher annual fees and expenses than Class A shares. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 6/30/11. 4. Taxable equivalent distribution rate and yield assume the published rates as of 6/29/11 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 6/30/11 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +17.86% and +6.36%. 8. Source: © 2011 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 15 Your Funds Expenses Franklin California Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 16 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; B: 1.15%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 17 Franklin California Intermediate-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin California Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time at which the debt must be repaid) of 3 to 10 years. 18 | Annual Report *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.42 on June 30, 2010, to $11.30 on June 30, 2011. The Funds Class A shares paid dividends totaling 44.21 cents per share for the same period. 2 The Performance Summary beginning on page 21 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.94%, based on an annualization of the current 3.80 cent per share dividend and the maximum offering price of $11.56 on June 30, 2011. An investor in the 2011 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 6.70% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Annual Report | 19 Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Consistent with our strategy, we sought to remain fully invested in bonds that maintain an average weighted maturity of 3 to 10 years. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your participation in Franklin California Intermediate-Term Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 20 | Annual Report Performance Summary as of 6/30/11 Franklin California Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 21 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 22 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 23 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund con- centrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 6/30/11. 4. Taxable equivalent distribution rate and yield assume the published rates as of 6/29/11 for the maximum combined effective federal and California personal income tax rate of 41.21%, based on the federal income tax rate of 35.00%. 5. The 30-day standardized yield for the 30 days ended 6/30/11 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commence- ment of sales), the cumulative and average annual total returns of Advisor Class shares were +19.12% and +6.79%. 8. Source: © 2011 Morningstar. The BC Municipal Bond Index: 10-Year Component is the 10-year (8-12) component of the BC Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 24 | Annual Report Your Funds Expenses Franklin California Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 25 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 26 | Annual Report Franklin California Tax-Exempt Money Fund Your Funds Goal and Main Investments: Franklin California Tax-Exempt Money Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital and liquidity. 1 The Funds portfolio invests at least 80% of its total assets in securities that pay interest free from such taxes. The Fund tries to maintain a stable $1.00 share price. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. An investment in the Fund is not guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This annual report for Franklin California Tax-Exempt Money Fund covers the fiscal year ended June 30, 2011. Performance Overview In an effort to promote continued economic recovery, the Federal Reserve Board held short-term interest rates at a historically low level during the 12-month period under review, which affected money market portfolio yields. As a result, Franklin California Tax-Exempt Money Funds seven-day effective yield was unchanged at 0.00% from June 30, 2010, to June 30, 2011. Investment Strategy We invest at least 80% of the Funds total assets in high-quality, short-term municipal securities whose interest is free from federal and California state personal income taxes. Although the Fund tries to invest all of its assets in tax-free securities, it is possible, although not anticipated, that up to 20% of its assets may be in securities that pay taxable interest, including interest that may be subject to federal alternative minimum tax. We maintain a dollar-weighted average portfolio maturity of 60 days or less. Managers Discussion During the year under review, short-term municipal bond yields remained relatively low as the Federal Open Market Committee kept the federal funds 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 60. Annual Report | 27 target rate in a range of 0% to 0.25% and the discount rate at 0.75%. In addition, the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index, a weekly index of variable rate securities, which make up a large portion of Franklin California Tax-Exempt Money Fund, also stayed relatively low. The SIFMA rate ranged from a high during the reporting period of 0.34% near the end of December 2010 to 0.09% at period-end, which was an all-time low. 2 During the Funds fiscal year, variable rate demand note (VRDN) issuance was extremely low compared to recent years, and demand for well-structured VRDNs supported low rates. Franklin California Tax-Exempt Money Fund continued to be very selective in purchasing high-quality securities. In this environment, the Funds yield remained at 0.00% for the fiscal year. During the review period, the Fund participated in several issues including California Education Facilities Authority Revenue for Stanford University and Metropolitan Water District of Southern California Water revenue VRDNs, and Roseville Joint Union High School District tax and revenue anticipation notes. Thank you for your continued participation in Franklin California Tax-Exempt Money Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. Source: Thomson Financial. 28 | Annual Report Your Funds Expenses Franklin California Tax-Exempt Money Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 29 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 30 | Annual Report a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 31 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 32 | The accompanying notes are an integral part of these financial statements. | Annual Report a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 33 a For the period October 31, 2008 (effective date) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 34 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.5% California 97.5% ABAG Fi n a n ce A u thority for No n profit Corps. Califor n ia Health Facilities Reve nu e, I n stit u te o n Agi n g, Califor n ia Mortgage I n s u red, 5.65%, 8/15/38 $ $ ABAG Fi n a n ce A u thority for No n profit Corps. COP, Li n col n Child Ce n ter I n c., Califor n ia Mortgage I n s u red, 6.125%, 11/01/24 Odd Fellows Home, Califor n ia Mortgage I n s u red, 6.00%, 8/15/24 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Casa De Las Campa n as, Califor n ia Mortgage I n s u red, 6.00%, 9/01/37 Cha nn i n g Ho u se, Califor n ia Mortgage I n s u red, 6.00%, 5/15/30 Poway Retireme n t Ho u si n g Fo un datio n Ho u si n g I n c. Project, Series A, Califor n ia Mortgage I n s u red, 5.375%, 11/15/25 Sa n s u m-Sa n ta Barbara, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.60%, 4/01/26 Acala n es UHSD, GO, Capital Appreciatio n , Electio n of 2002, Series A, FGIC I n s u red, zero cp n ., 8/01/25 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, zero cp n . to 10/01/12, 5.25% thereafter, 10/01/21 zero cp n . to 10/01/12, 5.45% thereafter, 10/01/25 Alhambra City Eleme n tary School District GO, Capital Appreciatio n , Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/27 Alisal USD, GO, Capital Appreciatio n , Electio n of 2006, Series B, Ass u red G u ara n ty, zero cp n ., 8/01/32 8/01/33 2/01/34 Alvord USD, GO, Electio n of 2007, Series A, AGMC I n s u red, 5.00%, 8/01/32 A n aheim City School District GO, AGMC I n s u red, 6.25%, 8/01/40 A n aheim PFAR, Distrib u tio n System, seco n d lie n , NATL I n s u red, 5.00%, 10/01/29 A n telope Valley UHSD, GO, Series A, NATL I n s u red, 5.00%, 2/01/27 A n tioch USD, GO, Electio n of 2008, School Facilities Improveme n t No. 1-B, Ass u red G u ara n ty, 5.375%, 8/01/36 Atascadero CDA Tax Allocatio n , Redevelopme n t Project, XLCA I n s u red, 5.00%, 9/01/34 Atascadero USD, GO, Electio n of 2010, Series A, AGMC I nu red, 5.00%, 8/01/40 Atwater PFA Wastewater Reve nu e, AGMC I n s u red, 6.125%, 5/01/45 A u b u r n PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/39 A u b u r n USD, COP, Refi n a n ci n g Project, Ass u red G u ara n ty, 5.00%, 6/01/38 Bakersfield Wastewater Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/15/32 Baldwi n Park RDA Tax Allocatio n , Ref un di n g, AGMC I n s u red, 5.70%, 9/01/25 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/28 Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/31 Bea u mo u t USD, GO, Electio n of 2008, Series C, AGMC I n s u red, 5.75%, 8/01/36 zero cp n ., 8/01/40 Berkeley USD, GO, Electio n of 2010, Series B, AGMC I n s u red, 5.375%, 8/01/35 Bre n twood I n frastr u ct u re Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/02/32 B u ckeye USD, GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/32 Annual Report | 35 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Comm un ity College Fi n a n ci n g A u thority Lease Reve nu e, Grossmo n t Palomar a n d Shasta, Series A, NATL I n s u red, 5.125%, 4/01/31 $ 3,030,000 $ 2,838,504 Seq u oias a n d Ker n , AGMC I n s u red, 5.00%, 6/01/30 2,330,000 2,312,991 Seq u oias a n d Ker n , AGMC I n s u red, 5.125%, 6/01/35 1,250,000 1,197,613 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series O, 5.125%, 1/01/31 24,705,000 24,722,293 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Ref un di n g, ACA I n s u red, 5.00%, 7/01/28 8,765,000 8,463,309 Catholic Healthcare West, Ref un di n g, Series A, 5.00%, 7/01/28 12,995,000 12,547,712 Childre n ’s Hospital Los A n geles, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 7/01/38 7,000,000 6,442,310 Comm un ity Developme n t Program for Perso n s with Developme n tal Disabilities, Series A, Califor n ia Mortgage I n s u red, 6.25%, 2/01/26 5,000,000 5,383,800 Comm un ity Health Facilities, Series A, Califor n ia Mortgage I n s u red, 5.80%, 8/01/25 980,000 980,892 Kaiser Perma n e n te, Series A, ETM, 5.40%, 5/01/28 15,400,000 15,412,320 Marshall Hospital, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.30%, 11/01/28 2,970,000 2,969,881 Norther n Califor n ia Presbyteria n , Ref un di n g, 5.40%, 7/01/28 5,000,000 4,598,250 Se n ior Livi n g, Aldersly, Series A, Califor n ia Mortgage I n s u red, 5.25%, 3/01/32 2,000,000 1,921,900 S u tter Health, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/15/19 1,585,000 1,587,552 S u tter Health, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/15/38 3,735,000 3,503,206 S u tter Health, Series A, BHAC I n s u red, 5.00%, 11/15/42 15,000,000 14,336,700 The Help Gro u p, Ref un di n g, Califor n ia Mortgage I n s u red, 5.40%, 8/01/22 4,480,000 4,482,285 Tr u e to Life Childre n ’s Services, Series A, Califor n ia Mortgage I n s u red, 5.625%, 9/01/25 1,250,000 1,251,038 Califor n ia HFAR, Home Mortgage, Series N, AMBAC I n s u red, 6.30%, 8/01/31 195,000 195,449 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Bay Area Toll Bridges, first lie n , Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 8,460,000 9,922,988 Califor n ia M un icipal Fi n a n ce A u thority Se n ior Livi n g Reve nu e, Pilgrim Place i n Claremo n t, Series A, Califor n ia Mortgage I n s u red, 5.875%, 5/15/29 2,895,000 2,895,666 6.125%, 5/15/39 5,830,000 5,849,239 Califor n ia PCFA, PCR, So u ther n Califor n ia Ediso n Co., Ref un di n g, Series C, NATL I n s u red, 5.55%, 9/01/31 4,800,000 4,765,104 Califor n ia P u blic School District Fi n a n ci n g A u thority Lease Reve nu e, So u ther n Ker n USD, Series B, AGMC I n s u red, ETM, 5.90%, 9/01/26 1,615,000 2,011,305 Califor n ia School Facilities Fi n a n ci n g A u thority Reve nu e, Az u sa USD, Series A, AGMC I n s u red, 5.00%, 8/01/32 10,000,000 9,948,100 Califor n ia State Departme n t of Water Reso u rces Water System Reve nu e, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/29 815,000 831,153 Ce n tral Valley Project, Ref un di n g, Series W, AGMC I n s u red, 5.125%, 12/01/29 4,070,000 4,150,667 Ce n tral Valley Project, Series AC, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 40,000 45,802 Ce n tral Valley Project, Series AD, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 25,000 28,922 Ce n tral Valley Project, Series W, AGMC I n s u red, Pre-Ref un ded, 5.125%, 12/01/29 115,000 117,279 Califor n ia State GO, FGIC I n s u red, 5.375%, 6/01/26 1,350,000 1,354,658 NATL I n s u red, 6.00%, 8/01/16 210,000 210,821 NATL I n s u red, 6.00%, 10/01/21 65,000 65,600 Ref un di n g, 5.125%, 6/01/31 295,000 295,024 Ref un di n g, NATL I n s u red, 5.00%, 8/01/29 730,000 730,058 36 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State Local Gover n me n t Fi n a n ce A u thority Reve nu e, Mari n Valley Mobile Co un try Cl u b Park Acq u isitio n Project, Se n ior, Series A, AGMC I n s u red, 5.80%, 10/01/20 $ $ Califor n ia State P u blic Works Board Lease Reve nu e, Departme n t of Me n tal Health Hospital, Series A, AMBAC I n s u red, 5.00%, 12/01/21 12/01/26 Califor n ia State U n iversity Reve nu e, Systemwide, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 11/01/33 Series A, AGMC I n s u red, 5.00%, 11/01/33 Califor n ia Statewide CDA, COP, Childre n s Hospital Los A n geles, 5.25%, 8/15/29 COP, NATL I n s u red, 5.00%, 4/01/18 COP, Ref un di n g, AGMC I n s u red, 5.50%, 8/15/31 COP, Ref un di n g, Califor n ia Mortgage I n s u red, 5.75%, 8/01/21 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 4.90%, 7/20/39 MFHR, 740 Olive Street, Series L, GNMA Sec u red, 5.10%, 7/20/50 MFHR, Silver Ridge Apartme n ts, Ma n datory P u t 8/01/21, Series H, FNMA I n s u red, 5.80%, 8/01/33 Califor n ia Statewide CDA Reve nu e, Adve n tist, Series B, Ass u red G u ara n ty, 5.00%, 3/01/37 Califor n ia E n dowme n t, 5.00%, 7/01/33 Catholic Healthcare West, Series K, Ass u red G u ara n ty, 5.50%, 7/01/41 COP, Joh n M u ir/Mt. Diablo Health System, NATL I n s u red, 5.125%, 8/15/22 E n loe Medical Ce n ter, Califor n ia Mortgage I n s u red, 6.25%, 8/15/28 He n ry Mayo Newhall Memorial, Series B, AMBAC I n s u red, 5.05%, 10/01/28 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 6.75%, 2/01/38 Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 8/01/21 St. Joseph Health System, Series E, AGMC I n s u red, 5.25%, 7/01/47 S u tter Health, Series C, AGMC I n s u red, 5.05%, 8/15/38 Califor n ia Statewide CDA Water a n d Wastewater Reve nu e, Pooled Fi n a n ci n g Program, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/32 Series B, AGMC I n s u red, 5.75%, 10/01/29 Carlsbad USD, COP, Series A, Ass u red G u ara n ty, 5.00%, 10/01/34 10/01/41 Castaic USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/33 Ce n tral USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/29 5.625%, 8/01/33 Chaffey Comm un ity College District GO, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/27 Chico PFAR, Merged Redevelopme n t Project Area, NATL I n s u red, 5.125%, 4/01/24 Ch u la Vista Eleme n tary School District GO, Electio n of 1998, Series F, NATL I n s u red, 5.00%, 8/01/28 Clovis PFAR, 2001 Corp. Yard Project, AMBAC I n s u red, 5.00%, 3/01/27 Annual Report | 37 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Coachella Valley USD, GO, Capital Appreciatio n , Electio n of 2005, Series C, AGMC I n s u red, zero cp n ., 8/01/36 $ $ 8/01/37 8/01/40 8/01/43 College of the Seq u oias T u lare Area ID No. 3 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 College of the Seq u oias Visalia Area ID No. 2 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 Series B, AGMC I n s u red, 5.00%, 8/01/39 Colto n Joi n t USD, GO, Capital Appreciatio n Bo n ds, Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/42 Electio n of 2008, Series A, Ass u red G u ara n ty, 5.375%, 8/01/34 Compto n USD, GO, Electio n of 2002, Series B, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/29 Coro n a-Norco USD, GO, Capital Appreciatio n , Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 3/01/25 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/23 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/24 Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 Electio n of 2006, Series B, Ass u red G u ara n ty, 5.375%, 2/01/34 Electio n of 2006, Series C, AGMC I n s u red, 5.50%, 8/01/39 Coro n ado CDA Tax Allocatio n , Comm un ity Developme n t Project, NATL I n s u red, 5.375%, 9/01/26 Covi n a PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.375%, 10/01/29 Covi n a PFA Water Reve nu e, AGMC I n s u red, 5.50%, 10/01/40 C u camo n ga Co un ty Water District COP, NATL RE, FGIC I n s u red, 5.00%, 9/01/29 Dela n o USD, COP, Refi n a n ci n g Project, NATL I n s u red, 5.125%, 1/01/22 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC I n s u red, 5.75%, 3/01/24 El Mo n te UHSD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 6/01/34 Elsi n ore Valley M un icipal Water District COP, Ref un di n g, Series A, BHAC I n s u red, 5.00%, 7/01/29 Esco n dido Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, AMBAC I n s u red, 5.125%, 9/01/30 Esco n dido UHSD, COP, AGMC I n s u red, 5.00%, 6/01/33 6/01/37 E u reka USD, GO, AGMC I n s u red, 5.00%, 8/01/25 Fairfax Eleme n tary School District GO, Electio n of 2010, AGMC I n s u red, 5.75%, 11/01/40 Fairfield S u is un USD, GO, Electio n of 2002, NATL I n s u red, 5.00%, 8/01/25 NATL I n s u red, 5.00%, 8/01/27 Flori n Reso u rce Co n servatio n District COP, Elk Grove Water Service, Ref un di n g, Series A, NATL I n s u red, 5.00%, 3/01/33 Folsom COP, Ce n tral B u si n ess District Fire Statio n , NATL I n s u red, 5.125%, 10/01/26 38 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Fo n ta n a USD, GO, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 8/01/28 $ $ Series A, AGMC I n s u red, 5.25%, 8/01/27 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/17 Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/18 Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 1/15/19 se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/35 Fowler USD, GO, Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/41 Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/42 Electio n of 2004, Series C, AGMC I n s u red, 5.25%, 8/01/39 Fra n kli n -McKi n ley School District GO, Electio n of 2004, Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 Fres n o USD, GO, Ref un di n g, Series C, NATL I n s u red, 5.90%, 2/01/20 8/01/22 F u llerto n School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/23 Gle n dora PFAR Tax Allocatio n , Project No. 1, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/24 Grossmo n t UHSD, GO, AGMC I n s u red, 5.00%, 8/01/33 AGMC I n s u red, 5.25%, 8/01/33 Capital Appreciatio n , Electio n of 2004, AGMC I n s u red, zero cp n ., 8/01/24 Hawthor n e School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.00%, 8/01/34 Hayward USD, GO, Capital Appreciatio n , Electio n of 2008, Series A, AGMC I n s u red, zero cp n ., 8/01/38 Herc u les PFA Wastewater Reve nu e, AGMC I n s u red, 5.00%, 8/01/40 Hollister RDA Tax Allocatio n , Comm un ity Developme n t Project, Ref un di n g, AMBAC I n s u red, 5.125%, 10/01/32 H un ti n gto n Beach UHSD, COP, Ad u lt Ed u catio n Project, AGMC I n s u red, 5.25%, 9/01/39 I n dia n Wells Valley Water District COP, Ass u red G u ara n ty, 5.25%, 10/01/39 Ref un di n g, Ass u red G u ara n ty, 5.125%, 10/01/32 Jefferso n UHSD Sa n Mateo Co un ty GO, Ref un di n g, Series A, NATL I n s u red, 6.45%, 8/01/25 8/01/29 J u r u pa Comm un ity Services District Special Tax, CFD No. 2, Series A, NATL I n s u red, 5.00%, 9/01/32 J u r u pa PFAR, s u perior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/30 J u r u pa USD, COP, AGMC I n s u red, 5.625%, 9/01/24 Ker n High School District GO, AGMC I n s u red, ETM, 6.625%, 8/01/14 8/01/15 La Habra COP, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 9/01/40 Annual Report | 39 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) La Mirada RDA Tax Allocatio n , Merged Project Area, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 8/15/28 $ $ Lake Elsi n ore USD, COP, School Facilities Project F un di n g Program, AGMC I n s u red, 5.00%, 6/01/42 Lake Tahoe USD, GO, Electio n of 2008, AGMC I n s u red, 5.375%, 8/01/29 Lakeside USD Sa n Diego Co un ty GO, Capital Appreciatio n , Electio n of 2008, Series B, zero cp n ., 8/01/45 La n caster School District GO, Capital Appreciatio n , Electio n of 1999, NATL I n s u red, zero cp n ., 8/01/25 7/01/26 Law n dale RDA Tax Allocatio n , Eco n omic Revitalizatio n Project, Ass u red G u ara n ty, 5.50%, 8/01/44 Lemo n Grove School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.125%, 8/01/33 Live Oak School District COP, Ass u red G u ara n ty, 5.50%, 8/01/29 5.875%, 8/01/34 5.875%, 8/01/39 Lodi Electric System Reve nu e COP, Series A, Ass u red G u ara n ty, 5.00%, 7/01/32 Lodi USD, GO, NATL I n s u red, 5.00%, 8/01/23 Lodi USD School Facilities ID No. 1 GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/32 Lo n g Beach Bo n d Fi n a n ce A u thority Lease Reve nu e, Aq u ari u m of the Pacific Project, Ref un di n g, AMBAC I n s u red, 5.00%, 11/01/19 P u blic Safety Facilities Projects, AMBAC I n s u red, 5.00%, 11/01/26 P u blic Safety Facilities Projects, AMBAC I n s u red, 5.00%, 11/01/31 Lo n g Beach Bo n d Fi n a n ce A u thority Tax Allocatio n Reve nu e, North Lo n g Beach Redevelopme n t Projects, Series A, AMBAC I n s u red, 5.00%, 8/01/25 8/01/31 Lo n g Beach USD, GO, Electio n of 1999, Series C, NATL I n s u red, 5.125%, 8/01/31 Los A n geles Comm un ity College District GO, Series B, AGMC I n s u red, 5.00%, 8/01/27 Los A n geles COP, M un icipal Improveme n t Corp. of Los A n geles, Program AW Certificates, AMBAC I n s u red, 5.00%, 6/01/27 Real Property Program, NATL I n s u red, 5.00%, 2/01/27 Los A n geles Co un ty P u blic Works Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Ref un di n g, Series B, NATL RE, FGIC I n s u red, 5.00%, 9/01/31 Los A n geles Departme n t of Airports Airport Reve nu e, Los A n geles I n ter n atio n al Airport, se n ior bo n d, Series D, 5.00%, 5/15/40 Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Series B, AGMC I n s u red, 5.00%, 7/01/35 Los A n geles Mortgage Reve nu e, Ref un di n g, Series I, NATL I n s u red, 6.50%, 7/01/22 Los A n geles USD, GO, Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/27 Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/28 Electio n of 2005, Series E, AGMC I n s u red, 5.00%, 7/01/27 Los A n geles Wastewater System Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 6/01/26 40 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Ly n wood PFA Tax Allocatio n , Project Area A, Ref un di n g, Series A, AGMC I n s u red, 5.85%, 9/01/18 $ $ Mari n M un icipal Water District COP, Fi n a n ci n g Project, AMBAC I n s u red, 5.00%, 7/01/29 McFarla n d PFAR, Water a n d Wastewater Fi n a n ci n g Projects, Series A, Ass u red G u ara n ty, 5.00%, 10/01/40 Me n doci n o Co un ty COP, P u blic Facilities Corp., NATL I n s u red, 5.25%, 6/01/30 Millbrae COP, Police Departme n t Expa n sio n , AMBAC I n s u red, 5.875%, 3/01/24 Modesto Irrigatio n District COP, Capital Improveme n ts, Series A, AGMC I n s u red, 5.00%, 7/01/26 7/01/31 Mo n tebello COP, Capital Improveme n t Project, Ref un di n g, AGMC I n s u red, 5.375%, 11/01/26 Mo n tebello CRDA Tax Allocatio n , Mo n tebello Hills Redevelopme n t Project, Ref un di n g, NATL I n s u red, 5.60%, 3/01/19 Mo n tebello USD, GO, Electio n of 2004, AGMC I n s u red, 5.00%, 8/01/33 Mo n terey Pe n i n s u la USD, GO, Electio n of 2010, Series A, AGMC I n s u red, 5.75%, 8/01/41 Moorpark USD, COP, Ref un di n g, Ass u red G u ara n ty, 5.625%, 11/01/28 GO, Electio n of 2008, Capital Appreciatio n Bo n ds, Series A, Ass u red G u ara n ty, zero cp n ., 8/01/32 More n o Valley USD, GO, Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/26 Mo un t Diablo USD, GO, Electio n of 2002, NATL RE, FGIC I n s u red, 5.00%, 7/01/25 M u rrieta Valley USD, COP, NATL I n s u red, 5.00%, 8/01/27 Natomas USD, GO, AGMC I n s u red, 5.00%, 9/01/26 Nevada Joi n t UHSD, GO, Series A, AGMC I n s u red, 5.00%, 8/01/26 Newark USD, GO, Capital Appreciatio n , Series C, AGMC I n s u red, Pre-Ref un ded, zero cp n ., 8/01/22 8/01/23 8/01/24 8/01/25 Norther n Califor n ia P u blic Power Age n cy Reve nu e, AMBAC I n s u red, Pre-Ref un ded, 7.50%, 7/01/23 Oak View USD, GO, AGMC I n s u red, 5.00%, 8/01/49 Ocea n side COP, AMBAC I n s u red, 5.20%, 4/01/23 Ocea n side USD, GO, Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/38 Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/39 Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 Ora n ge Co un ty Sa n itatio n Districts COP, NATL RE, FGIC I n s u red, 5.00%, 2/01/33 Pacifica COP, AMBAC I n s u red, 5.375%, 1/01/37 Palm Spri n gs Fi n a n ci n g A u thority Lease Reve nu e, Co n ve n tio n Ce n ter Project, Ref un di n g, Series A, NATL I n s u red, 5.00%, 11/01/25 Patterso n Joi n t USD, GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/22 8/01/23 8/01/24 8/01/25 8/01/26 Annual Report | 41 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Peralta Comm un ity College District GO, Electio n of 2000, Series B, NATL I n s u red, 5.25%, 8/01/32 $ 8,450,000 $ 8,467,914 Electio n of 2006, Series B, AGMC I n s u red, 5.00%, 8/01/24 6,000,000 6,244,860 Perris CFD No. 93-1 Special Tax, Series A, AMBAC I n s u red, 5.125%, 8/15/23 3,885,000 3,743,897 a Pittsb u rg USD Fi n a n ci n g A u thority Reve nu e, GO, Board Program, AGMC I n s u red, 5.50%, 9/01/46 5,000,000 4,931,250 Pleasa n to n USD, COP, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/29 4,000,000 3,990,440 Pl u mas Co un ty COP, Capital Improveme n t Program, Series A, AMBAC I n s u red, 5.00%, 6/01/33 3,280,000 2,841,694 Pomo n a USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 5,675,000 5,678,462 Series C, AGMC I n s u red, 5.25%, 8/01/40 16,000,000 15,377,440 Poway RDA Tax Allocatio n , Pag u ay Redevelopme n t Project, AMBAC I n s u red, 5.00%, 12/15/25 9,195,000 8,541,327 Ref un di n g, NATL I n s u red, 5.75%, 6/15/33 2,225,000 2,024,016 Ra n cho C u camo n ga RDA Tax Allocatio n , Ra n cho Redevelopme n t Project, Ref un di n g, AGMC I n s u red, 5.25%, 9/01/20 2,500,000 2,504,075 Redwood City School District GO, NATL RE, FGIC I n s u red, 5.00%, 7/15/27 3,000,000 3,005,580 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Lease, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.875%, 8/01/37 24,000,000 24,469,440 Rio Ho n do Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series C, zero cp n ., 8/01/35 10,000,000 1,999,800 Riverside Electric Reve nu e, Iss u e D, AGMC I n s u red, 5.00%, 10/01/38 5,310,000 5,312,761 Roh n ert Park Comm un ity Developme n t Commissio n Tax Allocatio n Reve nu e, Redevelopme n t Project, Series R, NATL RE, FGIC I n s u red, 5.00%, 8/01/37 3,620,000 3,009,053 Pre-Ref un ded, 5.00%, 8/01/37 1,380,000 1,504,090 Roseville Fi n a n ci n g A u thority Reve nu e, se n ior lie n , Series A, AMBAC I n s u red, 5.00%, 9/01/25 5,675,000 5,133,378 Sacrame n to Area Flood Co n trol Age n cy Special Assessme n t, Co n solidated, Capital AD, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/32 5,000,000 5,128,800 S u bordi n ated, Capital AD No. 2, FGIC I n s u red, 5.80%, 11/01/16 790,000 792,228 Sacrame n to Co un ty Airport System Reve nu e, Se n ior Series B, Ass u red G u ara n ty, 5.50%, 7/01/34 16,320,000 16,613,107 Salida Area P u blic Facilities Fi n a n ci n g Age n cy CFD No. 1988-1 Special Tax, AGMC I n s u red, 5.75%, 9/01/30 3,435,000 3,437,542 Sa n Ber n ardi n o Co un ty SFMR, Capital Appreciatio n , Series A, GNMA Sec u red, ETM, zero cp n ., 5/01/22 28,405,000 16,713,786 Sa n Fra n cisco City a n d Co un ty Airports Commissio n I n ter n atio n al Airport Reve nu e, Ref un di n g, Seco n d Series 28A, NATL I n s u red, 5.125%, 5/01/24 9,745,000 9,744,610 5/01/27 16,575,000 16,161,785 Sa n Fra n cisco City a n d Co un ty P u blic Utilities Commissio n Water Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 11/01/31 3,885,000 3,889,895 Sa n Fra n cisco Comm un ity College District GO, Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/26 6,000,000 6,039,300 42 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Gabriel USD, GO, Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 8/01/26 $ 3,530,000 $ 1,435,686 2/01/27 1,850,000 712,861 Sa n Jaci n to USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/30 4,375,000 4,222,050 Sa n Joaq u i n Delta Comm un ity College District GO, Electio n of 2004, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/31 10,475,000 2,901,470 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/32 15,185,000 3,865,797 Series A, AGMC I n s u red, 5.00%, 8/01/29 520,000 529,168 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 4,530,000 5,270,474 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/26 13,155,000 3,992,542 Ref un di n g, Series A, NATL I n s u red, 5.375%, 1/15/29 18,075,000 14,244,004 Ref un di n g, Series A, NATL I n s u red, 5.25%, 1/15/30 12,860,000 9,850,246 se n ior lie n , NATL I n s u red, 5.00%, 1/01/33 10,035,000 7,411,650 Sa n Jose Fi n a n ci n g A u thority Lease Reve nu e, Civic Ce n ter Project, Series B, AMBAC I n s u red, 5.00%, 6/01/27 10,000,000 10,031,900 Sa n Jose MFHR, Sixth a n d Martha Family Apartme n ts, FNMA I n s u red, 5.875%, 3/01/33 3,500,000 3,514,700 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Series B, XLCA I n s u red, 5.00%, 8/01/31 15,470,000 12,610,680 Sa n J u a n USD, GO, Electio n of 1998, Series A, NATL I n s u red, 5.00%, 8/01/28 5,115,000 5,145,741 Electio n of 2002, BHAC I n s u red, 5.00%, 8/01/31 5,000,000 5,062,200 Sa n Marcos School Fi n a n ci n g A u thority Lease Reve nu e, AGMC I n s u red, 5.00%, 8/15/40 15,635,000 14,942,213 Sa n Mari n o USD, GO, Electio n of 2000, Series A, NATL I n s u red, zero cp n ., 7/01/25 6,080,000 2,740,317 Sa n Mateo GO, Library Improveme n t Project, Series A, AMBAC I n s u red, 5.25%, 8/01/30 5,790,000 6,071,973 Sa n ta A n a USD, COP, Capital Appreciatio n , Fi n a n ci n g Project, AGMC I n s u red, zero cp n ., 4/01/24 14,245,000 6,700,848 Sa n ta Clara COP, Ref un di n g, AMBAC I n s u red, 5.00%, 2/01/27 5,555,000 5,644,435 Sa n ta Clara Co un ty Fi n a n ci n g A u thority Reve nu e, El Cami n o Hospital, Series B, AMBAC I n s u red, 5.125%, 2/01/41 11,545,000 10,478,819 Sa n ta Mo n ica PFA Lease Reve nu e, Civic Ce n ter Parki n g Project, XLCA I n s u red, 5.00%, 7/01/33 11,050,000 11,233,540 Sa n ta Rita USD, GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/32 6,160,000 6,065,136 Sa n ta Rosa Wastewater Service Facilities District Reve nu e, Ref un di n g a n d Improveme n t, AMBAC I n s u red, 6.00%, 7/02/15 1,715,000 1,856,831 Sa n tee School District GO, Electio n of 2006, Series B, Ass u red G u ara n ty, 5.00%, 8/01/33 1,260,000 1,263,679 Electio n of 2006, Series B, Ass u red G u ara n ty, 5.00%, 8/01/38 1,000,000 972,500 Electio n of 2006, Series B, Ass u red G u ara n ty, 5.00%, 8/01/48 5,250,000 4,987,237 Series A, AGMC I n s u red, 5.00%, 8/01/31 6,845,000 6,930,494 Sa u g u s / Hart School Facilities Fi n a n ci n g A u thority Lease Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/01/35 2,000,000 1,872,140 9/01/40 1,500,000 1,367,295 S n owli n e Joi n t USD, COP, Refi n a n ci n g Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 9/01/34 13,390,000 13,398,034 So n oma CDA Tax Allocatio n , Redevelopme n t Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/30 3,795,000 3,757,619 Annual Report | 43 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) So u th Gate COP, Series A, AMBAC I n s u red, 5.00%, 9/01/24 $ $ So u th Sa n Fra n cisco COP, Co n fere n ce Ce n ter Fi n a n ci n g, 5.00%, 4/01/29 So u ther n Califor n ia P u bic Power A u thority Reve nu e, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 So u ther n Ker n USD, COP, Capital Appreciatio n , B u ildi n g Program, Series B, AGMC I n s u red, 5.625%, 9/01/26 So u ther n Mo n o Health Care District GO, Series A, NATL I n s u red, 5.00%, 8/01/24 So u ther n Mo n o Health Care District Reve nu e, Capital Appreciatio n , Series A, NATL I n s u red, zero cp n ., 8/01/28 8/01/29 8/01/30 8/01/31 Sta n isla u s USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.625%, 8/01/33 Sta n to n RDA Tax Allocatio n , Co n solidated Redevelopme n t Project, Series A, AGMC I n s u red, 5.00%, 12/01/40 Stockto n Reve nu e COP, Wastewater System Project, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/23 S u lph u r Spri n gs USD, COP, Capital Appreciatio n , AGMC I n s u red, zero cp n . to 12/01/15, 6.50% thereafter, 12/01/37 S u sa n ville PFAR, Utility E n terprises, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 6/01/36 Sweetwater UHSD, GO, Electio n of 2006, Series A, BHAC I n s u red, 5.00%, 8/01/38 Tr u ckee PFA Tax Allocatio n Reve nu e, Tr u ckee Redevelopme n t Project Loa n , Series A, AGMC I n s u red, 5.00%, 9/01/30 5.375%, 9/01/37 T u rlock PFA Sewer Reve nu e, NATL RE, FGIC I n s u red, 5.50%, 9/15/29 T u sti n CRDA Tax Allocatio n , Ho u si n g, AGMC I n s u red, 5.00%, 9/01/30 5.25%, 9/01/39 U n io n Eleme n tary School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 9/01/24 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 U n iversity of Califor n ia Reve nu es, Limited Project, Series D, NATL RE, FGIC I n s u red, 5.00%, 5/15/37 Vacaville PFA Tax Allocatio n Reve nu e, Vacaville Redevelopme n t Projects, AGMC I n s u red, 5.00%, 9/01/31 Val Verde USD, COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 3/01/29 COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.125%, 3/01/36 GO, Electio n of 2008, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/34 Vista USD, GO, Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 8/01/26 Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 2/01/27 Series A, AGMC I n s u red, 5.25%, 8/01/25 44 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Washi n gto n Tow n ship Health Care District Reve nu e, Ref un di n g, 5.00%, 7/01/18 $ $ 5.125%, 7/01/23 Weaver USD, GO, Electio n of 2006, Series C, AMBAC I n s u red, zero cp n ., 8/01/47 West Basi n M un icipal Water District Reve nu e COP, Ref un di n g, Series A, NATL I n s u red, 5.00%, 8/01/24 West Co n tra Costa USD, GO, Ref un di n g, Ass u red G u ara n ty, 5.25%, 8/01/29 Series A, AGMC I n s u red, 5.00%, 8/01/35 West Hills Comm un ity College District School Facilities ID No. 3 GO, Electio n of 2008, Series B, AGMC I n s u red, 6.50%, 8/01/41 West Ker n Comm un ity College District COP, AMBAC I n s u red, 5.375%, 11/01/28 Wester n Riverside Co un ty Water a n d Wastewater Fi n a n ce A u thority Reve nu e, Wester n M un icipal Water District Improveme n t, Ass u red G u ara n ty, 5.50%, 9/01/34 5.625%, 9/01/39 Westla n ds Water District Reve nu e COP, NATL I n s u red, 5.00%, 9/01/29 Series A, NATL I n s u red, 5.00%, 9/01/37 Wiseb u r n School District GO, Electio n of 2010, Series A, AGMC I n s u red, 5.75%, 8/01/40 Series B, AGMC I n s u red, 5.625%, 5/01/41 Woodla n d Fi n a n ce A u thority Lease Reve nu e, Capital Projects, Ref un di n g, XLCA I n s u red, 5.00%, 3/01/32 Woodla n d Fi n a n ce A u thority Wastewater Reve nu e, seco n d se n ior lie n , NATL I n s u red, 5.00%, 3/01/33 3/01/35 Woodside Eleme n tary School District GO, Electio n of 2005, NATL I n s u red, Pre-Ref un ded, 5.00%, 10/01/29 Yosemite Comm un ity College District GO, Electio n of 2004, Series C, AGMC I n s u red, 5.00%, 8/01/32 Total Municipal Bonds before Short Term Investments (Cost $1,963,170,225) Short Term Investments 1.3% Municipal Bonds 1.3% California 1.3% b Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n s Hospital Los A n geles, Series B, Daily VRDN a n d P u t, 0.05%, 7/01/42 b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.05%, 11/01/26 b Califor n ia State Eco n omic Recovery GO, Series C-3, Daily VRDN a n d P u t, 0.03%, 7/01/23 b Califor n ia State GO, Ki n dergarte n , Series B1, Daily VRDN a n d P u t, 0.04%, 5/01/34 b Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 93-14, Daily VRDN a n d P u t, 0.03%, 9/02/25 b So u ther n Califor n ia P u bic Power A u thority Reve nu e, Mead-Adela n to Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 7/01/20 Total Short Term Investments (Cost $25,600,000) Annual Report | 45 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Insured Tax-Free Income Fund Value Total Investments (Cost $1,988,770,225) 98.8% $ Other Assets, less Liabilities 1.2% Net Assets 100.0% $ See Abbreviations on page 79. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 47 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 48 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the period October 31, 2008 (commencement of operations) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.6% California 92.2% ABAG Fi n a n ce A u thority for No n profit Corps. COP, Rhoda Haas Goldma n Plaza, Califor n ia Mortgage I n s u red, 5.125%, 5/15/15 $ 1,815,000 $ 1,816,870 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Cha nn i n g Ho u se, Califor n ia Mortgage I n s u red, 5.00%, 5/15/20 2,000,000 2,024,140 Sa n Diego Hospital Ass n ., Series C, 5.125%, 3/01/18 2,110,000 2,181,424 Sa n Diego Hospital Ass n ., Series C, 5.25%, 3/01/19 2,315,000 2,381,140 ABAG Reve nu e, Ref un di n g, Series A-E, 5.40%, 9/15/14 875,000 893,865 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, zero cp n ., 10/01/17 10,000,000 7,234,100 Alameda-Co n tra Costa Tra n sit District COP, Ref un di n g, AMBAC I n s u red, 4.375%, 8/01/14 1,330,000 1,332,075 A n telope Valley UHSD, GO, Series A, NATL I n s u red, 4.50%, 8/01/13 1,230,000 1,288,794 4.625%, 8/01/14 1,250,000 1,306,175 Arcadia USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, AGMC I n s u red, zero cp n ., 8/01/22 4,065,000 2,267,172 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/24 5,265,000 2,509,773 Ba nn i n g Utility A u thority Water E n terprise Reve nu e, Ref un di n g a n d Improveme n t Projects, NATL RE, FGIC I n s u red, 5.00%, 11/01/21 1,080,000 1,132,812 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F, 5.00%, 4/01/24 3,000,000 3,163,830 B u rba n k Electric Reve nu e, NATL I n s u red, 4.00%, 6/01/12 1,000,000 1,030,470 B u rba n k USD, GO, Capital Appreciatio n , Electio n of 1997, Series C, NATL RE, FGIC I n s u red, Pre-Ref un ded, 4.00%, 8/01/12 2,500,000 2,531,575 zero cp n ., 8/01/15 4,600,000 4,104,580 zero cp n ., 8/01/16 4,670,000 3,963,896 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sa n Fra n cisco U n iversity, 5.00%, 10/01/21 3,000,000 3,190,110 Sta n ford U n iversity, Ref un di n g, Series R, 4.00%, 11/01/11 1,000,000 1,012,000 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Series K, 5.125%, 7/01/22 20,000,000 20,746,800 Cedars-Si n ai Medical Ce n ter, Ref un di n g, 5.00%, 11/15/19 2,000,000 2,088,940 Comm un ity Developme n t Program for Perso n s with Developme n tal Disabilities, Series A, Califor n ia Mortgage I n s u red, 6.00%, 2/01/24 2,000,000 2,161,620 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 4.375%, 1/01/12 1,000,000 1,013,280 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 1/01/13 1,815,000 1,907,456 Paradise Valley Estates, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 1/01/14 1,635,000 1,708,183 Provide n ce Health a n d Services, Series C, 5.75%, 10/01/19 1,440,000 1,694,765 Provide n ce Health a n d Services, Series C, 6.00%, 10/01/20 1,500,000 1,756,620 Scripps Health, Series A, 5.00%, 10/01/22 4,600,000 4,856,680 The Episcopal Home, Califor n ia Mortgage I n s u red, 4.625%, 2/01/12 1,350,000 1,370,331 The Episcopal Home, Califor n ia Mortgage I n s u red, 4.75%, 2/01/13 1,200,000 1,221,816 a Califor n ia I n frastr u ct u re a n d Eco n omic Developi n g Ba n k Reve nu e, Broad M u se u m Project, Series A, 5.00%, 6/01/21 5,000,000 5,763,150 Califor n ia M un icipal Fi n a n ce A u thority COP, Comm un ity Hospitals of Ce n tral Califor n ia, 5.00%, 2/01/18 4,390,000 4,536,187 5.00%, 2/01/19 3,860,000 3,923,072 5.00%, 2/01/20 1,600,000 1,592,240 5.00%, 2/01/21 1,600,000 1,573,680 50 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia M un icipal Fi n a n ce A u thority COP, Comm un ity Hospitals of Ce n tral Califor n ia, (co n ti nu ed) Ref un di n g, 5.00%, 2/01/14 $ 1,765,000 $ 1,857,892 Ref un di n g, 5.00%, 2/01/17 4,025,000 4,149,010 Ref un di n g, 5.00%, 2/01/19 2,590,000 2,622,530 Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Ker n Regio n al Ce n ter Project, Series A, 6.00%, 5/01/19 1,500,000 1,629,315 Ker n Regio n al Ce n ter Project, Series A, 6.875%, 5/01/25 1,500,000 1,592,310 Loma Li n da U n iversity, 5.00%, 4/01/24 1,180,000 1,199,317 Califor n ia State Departme n t of Water Reso u rces Power S u pply Reve nu e, Power S u pply, Ref un di n g, Series H, AGMC I n s u red, 5.00%, 5/01/22 5,000,000 5,537,550 Power S u pply, Series H, AGMC I n s u red, 5.00%, 5/01/17 10,420,000 12,147,636 Ref un di n g, Series H, 5.00%, 5/01/22 7,400,000 8,195,574 Ref un di n g, Series L, 5.00%, 5/01/22 10,000,000 11,348,500 Series A, 5.50%, 5/01/12 2,000,000 2,085,220 Series A, Pre-Ref un ded, 5.125%, 5/01/18 2,500,000 2,625,925 Califor n ia State Departme n t of Water Reso u rces Water System Reve nu e, Ce n tral Valley Project, Ref un di n g, Series AE, 5.00%, 12/01/26 5,000,000 5,314,300 Califor n ia State Eco n omic Recovery GO, Series A, 5.00%, 7/01/15 6,115,000 6,811,743 Pre-Ref un ded, 5.00%, 7/01/15 4,555,000 5,147,241 Califor n ia State GO, 5.25%, 6/01/16 515,000 523,853 Pre-Ref un ded, 5.00%, 11/01/12 1,320,000 1,340,222 Ref un di n g, 5.00%, 11/01/12 590,000 598,537 Ref un di n g, NATL I n s u red, 5.00%, 2/01/18 5,000 5,012 Califor n ia State P u blic Works Board Lease Reve nu e, Califor n ia State U n iversity Projects, Series B-1, 5.375%, 3/01/25 2,500,000 2,611,450 Departme n t of Correctio n s a n d Rehabilitatio n , Ref un di n g, Series J, 5.00%, 1/01/21 3,000,000 3,098,430 Departme n t of Forestry a n d Fire Protectio n , Series A, 4.875%, 10/01/18 1,325,000 1,326,179 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 5.75%, 4/01/23 4,000,000 4,253,440 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 6.00%, 4/01/24 6,605,000 7,155,989 Tr u stees of Califor n ia State U n iversity, Series J, 5.50%, 11/01/25 4,725,000 4,969,188 Tr u stees of Califor n ia State U n iversity, Series J, 5.50%, 11/01/26 1,000,000 1,045,380 Vario u s Capital Projects, Series A, S u b Series A-1, 5.25%, 3/01/22 7,475,000 7,801,882 Vario u s Capital Projects, Series G, S u b Series G-1, 5.25%, 10/01/18 5,605,000 6,223,175 Vario u s Capital Projects, Series G, S u b Series G-1, 5.00%, 10/01/20 6,405,000 6,640,768 Vario u s Capital Projects, Series G, S u b Series G-1, 5.125%, 10/01/22 14,555,000 14,992,378 Califor n ia Statewide CDA, COP, St. Joseph Health System Obligated Gro u p, 5.25%, 7/01/11 1,005,000 1,005,000 MFHR, 740 S. Olive Street Apartme n ts, Series L, GNMA Sec u red, 4.25%, 7/20/24 3,540,000 3,373,337 Califor n ia Statewide CDA Reve nu e, CHF-Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 6.00%, 5/15/23 10,000,000 10,426,500 Da u ghters of Charity Health, Ref un di n g, Series A, 5.25%, 7/01/24 3,670,000 3,328,580 Da u ghters of Charity Health, Ref un di n g, Series G, 5.25%, 7/01/13 1,000,000 1,023,820 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.50%, 8/15/23 3,000,000 3,112,260 Health Facility, Los A n geles Jewish Home for the Agi n g, Califor n ia Mortgage I n s u red, 5.00%, 11/15/18 3,000,000 3,079,650 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n s u red, 5.00%, 12/01/22 8,000,000 7,965,280 Annual Report | 51 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve nu e, (co n ti nu ed) Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/18 $ $ Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 2/01/19 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/19 Missio n Comm un ity, Califor n ia Mortgage I n s u red, 4.50%, 11/01/11 Viewpoi n t School, Ref un di n g, ACA I n s u red, 4.50%, 10/01/17 Viewpoi n t School, Ref un di n g, ACA I n s u red, 4.75%, 10/01/18 Carso n RDA, Tax Allocatio n Ho u si n g, Series A, 5.00%, 10/01/22 10/01/23 10/01/24 10/01/25 Castaic Lake Water Age n cy Reve nu e COP, Water System Improveme n t Project, Capital Appreciatio n , AMBAC I n s u red, zero cp n ., 8/01/22 Cathedral City 1915 Act Special Assessme n t, Limited Obligatio n , Cove ID No. 04-02, 5.00%, 9/02/24 Cerritos PFAR Tax Allocatio n , Redevelopme n t Project, Ref un di n g, Series A, AMBAC I n s u red, 3.00%, 11/01/11 Clovis USD, GO, Capital Appreciatio n , Electio n of 2004, Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/17 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series A, 5.00%, 8/01/25 Compto n PFA Lease Reve nu e, Vario u s Capital Projects, Ref un di n g, AMBAC I n s u red, 5.00%, 9/01/22 Co n ejo Valley USD, GO, Electio n of 1998, Series C, AGMC I n s u red, zero cp n ., 8/01/17 Series D, NATL RE, FGIC I n s u red, 4.50%, 8/01/19 Co n tra Costa Comm un ity College District GO, Electio n of 2002, NATL RE, FGIC I n s u red, 4.75%, 8/01/18 Coro n a-Norco USD, COP, Series A, AGMC I n s u red, 5.00%, 4/15/19 COP, Series A, AGMC I n s u red, 5.00%, 4/15/22 PFA Special Tax Reve nu e, Series A, 5.25%, 9/01/25 C u perti n o USD, GO, Ref un di n g, 5.00%, 8/01/22 Dela n o Fi n a n ci n g A u thority Reve nu e, Police Statio n a n d Capital Improveme n ts, Series A, 5.00%, 12/01/25 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC I n s u red, 5.00%, 3/01/19 GO, Electio n of 2001, 5.25%, 8/01/21 East Side UHSD Sa n ta Clara Co un ty GO, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/20 8/01/21 8/01/22 Ede n Tow n ship Healthcare District COP, 5.00%, 6/01/18 Fairfax School District GO, Electio n of 2000, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/17 Folsom PFA Lease Reve nu e, City Hall a n d Comm un ity Ce n ter, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/17 52 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Folsom PFA Special Tax Reve nu e, Ref un di n g, Series A, 5.00%, 9/01/19 $ $ 9/01/20 9/01/21 9/01/22 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, 5.875%, 1/15/26 Ref un di n g, NATL I n s u red, 5.00%, 1/15/16 Fres n o Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, Master Lease Projects, Series A, 5.25%, 4/01/22 5.50%, 4/01/23 5.625%, 4/01/24 5.75%, 4/01/25 Galt Capital Improveme n ts A u thority Lease Reve nu e, C u lt u re a n d Recreatio n Improveme n t Project, 5.00%, 4/01/12 Galt Middle School Joi n t Powers A u thority Special Tax, CFD No. 1, Ref un di n g, 5.40%, 9/01/12 Garde n Grove Age n cy Comm un ity Developme n t Tax Allocatio n , Garde n Grove Comm un ity Project, Ref un di n g, AMBAC I n s u red, 4.25%, 10/01/13 Golde n State Tobacco Sec u ritizatio n Corp. Tobacco Settleme n t Reve nu e, Asset-Backed, ETM, 5.00%, 6/01/12 H un ti n gto n Beach PFAR, Lease Capital Improveme n t Refi n a n ci n g Project, Ref un di n g, Series B, AMBAC I n s u red, 4.125%, 8/01/14 4.25%, 8/01/15 I n la n d Empire Solid Waste Fi n a n ci n g A u thority Reve nu e, La n dfill Improveme n t Fi n a n ci n g Project, Series B, AGMC I n s u red, ETM, 6.25%, 8/01/11 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Gro u p 2, 4.70%, 9/02/12 AD No. 00-18, Gro u p 2, 4.80%, 9/02/13 AD No. 00-18, Gro u p 2, 5.125%, 9/02/17 AD No. 00-18, Gro u p 3, 4.75%, 9/02/15 AD No. 00-18, Gro u p 3, 5.00%, 9/02/17 AD No. 03-19, Gro u p 2, Ref un di n g, 4.875%, 9/02/16 AD No. 03-19, Gro u p 2, Ref un di n g, 5.00%, 9/02/18 AD No. 03-19, Gro u p 2, Ref un di n g, 5.125%, 9/02/19 Irvi n e USD Fi n a n ci n g A u thority Special Tax, Series A, 4.70%, 9/01/15 4.80%, 9/01/17 4.875%, 9/01/18 5.00%, 9/01/20 Lake Elsi n ore School Fi n a n ci n g A u thority Reve nu e, Ref un di n g, 6.00%, 9/01/11 La n caster RDA Tax Allocatio n , Combi n ed Redevelopme n t Project Areas, 6.00%, 8/01/24 Loma Li n da Hospital Reve nu e, Loma Li n da U n iversity Medical Ce n ter, Series A, 5.00%, 12/01/19 Lo n g Beach Bo n d Fi n a n ce A u thority Nat u ral Gas P u rchase Reve nu e, Series A, 5.00%, 11/15/17 Annual Report | 53 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Los A n geles Co n ve n tio n a n d Exhibitio n Ce n ter A u thority Lease Reve nu e, Ref un di n g, Series A, 5.00%, 8/15/20 $ $ AMBAC I n s u red, 3.00%, 8/15/12 Los A n geles Co un ty MTA Sales Tax Reve nu e, Propositio n C, Se n ior, Ref un di n g, Series A, 5.25%, 7/01/23 a Los A n geles Co un ty Sa n itatio n Districts Fi n a n ci n g A u thority Reve nu e, Capital Projects, Ref un di n g, Series A, 5.00%, 10/01/22 Los A n geles GO, J u dgme n t Obligatio n , Series A, 5.00%, 6/01/18 Los A n geles USD, COP, 5.00%, 12/01/20 GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/21 GO, Ref un di n g, NATL I n s u red, 5.25%, 7/01/13 GO, Ref un di n g, Series A-1, FGIC I n s u red, 5.00%, 7/01/25 GO, Ref un di n g, Series A-2, FGIC I n s u red, 5.00%, 7/01/22 GO, Series D, 5.00%, 7/01/27 GO, Series I, 5.00%, 7/01/18 M-S-R P u blic Power Age n cy Sa n J u a n Project Reve nu e, Ref un di n g, Series I, NATL I n s u red, 4.25%, 7/01/11 5.00%, 7/01/18 Mari n a Joi n t Powers Fi n a n ci n g A u thority MFHR, Abrams B Apartme n ts Fi n a n ci n g, Ma n datory P u t 11/15/16, FNMA I n s u red, 3.90%, 11/15/36 3.95%, 11/15/36 Marti n ez USD, GO, Electio n of 2010, Capital Appreciatio n , zero cp n . to 8/01/14, 5.375% thereafter, 8/01/26 Mo n tebello USD, GO, Capital Appreciatio n , NATL RE, FGIC I n s u red, zero cp n ., 8/01/18 8/01/19 More n o Valley USD, GO, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 8/01/24 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/17 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/18 Nevada Co un ty COP, Ref un di n g, NATL I n s u red, 4.125%, 10/01/12 Norther n Califor n ia Power Age n cy Reve nu e, Geothermal Project No. 3, Series A, 5.00%, 7/01/23 5.25%, 7/01/24 Oakla n d USD Alameda Co un ty GO, 6.50%, 8/01/23 Ora n ge Co un ty CFD No. 2002-1 Special Tax, Ladera Ra n ch, Series A, 4.60%, 8/15/14 4.75%, 8/15/15 4.90%, 8/15/16 Ora n ge Co un ty CFD No. 2003-1 Special Tax, Ladera Ra n ch, Series A, 4.90%, 8/15/17 5.10%, 8/15/18 Ora n ge Co un ty CFD No. 2004-1 Special Tax, Ladera Ra n ch, Series A, 4.70%, 8/15/18 4.80%, 8/15/19 4.85%, 8/15/20 54 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Ora n ge Co un ty CFD No. 86-2 Special Tax, Ra n cho Sa n ta Margarita, Ref un di n g, Series A, 5.375%, 8/15/12 $ 1,025,000 $ 1,026,640 Oroville Hospital Reve nu e, Oroville Hospital, Series A, Califor n ia Mortgage I n s u red, 5.125%, 12/01/12 1,435,000 1,438,817 Ox n ard Harbor District Reve nu e, Series A, 5.10%, 8/01/14 795,000 809,334 Pacifica COP, AMBAC I n s u red, 5.00%, 1/01/22 1,275,000 1,318,478 Palm Desert Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Project Area No. 1, As Ame n ded, Series A, NATL I n s u red, 5.00%, 4/01/23 7,690,000 7,223,371 Palo Verde Comm un ity College District COP, AMBAC I n s u red, 5.00%, 1/01/22 1,015,000 1,056,585 1/01/23 1,065,000 1,099,495 1/01/24 1,070,000 1,095,573 Pomo n a RDA Tax Allocatio n , Mo un tai n Meadows Redevelopme n t Project, Ref un di n g, Series X, 5.35%, 12/01/16 1,000,000 1,055,520 Ra n cho Mirage Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Eise n hower Medical Ce n ter, Series A, 5.00%, 7/01/16 1,420,000 1,502,019 7/01/21 1,695,000 1,693,661 Redla n ds USD, GO, Electio n of 2002, AGMC I n s u red, 5.00%, 7/01/19 1,000,000 1,048,140 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Lease, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 8/01/19 2,010,000 2,205,493 Lease, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 8/01/20 2,315,000 2,509,784 Lease, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 8/01/21 2,050,000 2,201,844 M u ltiple Redevelopme n t Projects, Series B, ETM, 5.35%, 5/15/13 740,000 783,386 Riverside Co un ty COP, Capital Improveme n t, Family Law, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/18 1,540,000 1,663,200 Riverside Co un ty RDA Tax Allocatio n , Desert Comm un ities Redevelopme n t Project Area, seco n d lie n , Series D, 6.50%, 12/01/21 1,045,000 1,045,700 Desert Comm un ities Redevelopme n t Project Area, seco n d lie n , Series D, 6.75%, 12/01/26 1,025,000 1,027,183 J u r u pa Valley Redevelopme n t Project Area, Series B, 6.50%, 10/01/25 1,225,000 1,216,989 Riverside USD, GO, Electio n of 2001, Series A, NATL RE, FGIC I n s u red, 4.00%, 2/01/13 1,000,000 1,027,050 Sacrame n to Co un ty COP, Ref un di n g, 5.125%, 2/01/21 3,460,000 3,533,248 5.375%, 2/01/23 3,400,000 3,483,096 5.50%, 2/01/25 3,770,000 3,803,138 Sacrame n to Co un ty Special Tax, CFD No. 1, Improveme n t Area No. 1, Lag un a Creek Ra n ch/Elliott Ra n ch, Ref un di n g, 5.00%, 9/01/20 1,510,000 1,520,932 Sa n Ber n ardi n o Co un ty COP, Arrowhead Project, Ref un di n g, Series A, 5.25%, 8/01/26 15,000,000 14,754,150 Sa n Diego P u blic Facilities Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Series A, 5.00%, 9/01/26 8,000,000 7,849,520 Sa n Diego RDA Tax Allocatio n Reve nu e, Naval Trai n i n g Ce n ter, Series A, 5.00%, 9/01/25 1,000,000 912,570 Sa n Fra n cisco City a n d Co un ty Airports Commissio n I n ter n atio n al Airport Reve nu e, Iss u e 34D, Ref un di n g, Seco n d Series, 5.25%, 5/01/26 5,425,000 5,671,024 Ma n datory P u t 5/01/12, Ref un di n g, Seco n d Series, 6.50%, 5/01/19 2,000,000 2,090,460 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/24 8,400,000 8,766,072 Annual Report | 55 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Fra n cisco City a n d Co un ty GO, Clea n a n d Safe Parks, Series B, 4.75%, 6/15/19 $ 2,610,000 $ 2,962,167 Sa n Fra n cisco City a n d Co un ty RDA Hotel Occ u pa n cy Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/24 10,275,000 10,434,982 Sa n Fra n cisco City a n d Co un ty Redevelopme n t Fi n a n ci n g A u thority Tax Allocatio n , Missio n Bay North Redevelopme n t, Series C, 5.875%, 8/01/25 1,000,000 987,250 Missio n Bay So u th Redevelopme n t, Series D, 5.50%, 8/01/19 1,030,000 1,044,018 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/21 1,000,000 1,044,990 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/23 1,000,000 1,047,640 Missio n Bay So u th Redevelopme n t, Series D, 6.00%, 8/01/25 1,465,000 1,488,308 Missio n Bay So u th Redevelopme n t, Series D, 6.125%, 8/01/26 1,550,000 1,579,016 Sa n Fra n cisco Redevelopme n t Projects, Series B, 6.125%, 8/01/26 1,000,000 1,028,740 Sa n Joaq u i n Co un ty COP, Ge n eral Hospital Project, Ref un di n g, NATL I n s u red, 5.00%, 9/01/17 1,000,000 1,001,780 Solid Waste System Facilities Projects, NATL I n s u red, 5.00%, 4/01/17 1,340,000 1,376,689 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.60%, 1/15/16 3,000,000 2,961,150 NATL I n s u red, zero cp n ., 1/15/26 19,000,000 5,766,500 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Ref un di n g, Series D, AMBAC I n s u red, 5.00%, 8/01/23 13,000,000 11,365,770 Series B, XLCA I n s u red, 5.00%, 8/01/26 8,000,000 6,658,640 Sa n ger USD, GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/19 1,325,000 1,451,776 8/01/20 1,510,000 1,644,828 Sa n ta A n a Comm un ity RDA Tax Allocatio n , Merged Project Area, Ref un di n g, Series A, 6.00%, 9/01/22 5,000,000 5,249,850 Sa n ta A n a USD, GO, Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 8/01/14 3,125,000 2,915,813 Electio n of 2008, Series A, 5.25%, 8/01/25 2,000,000 2,114,700 Sa n ta Clara 1915 Act, Reassessme n t District 187, Ref un di n g, Series 1, 5.25%, 9/02/11 380,000 380,654 So u th Bayside Waste Ma n ageme n t A u thority Solid Waste E n terprise Reve nu e, Shoreway E n viro n me n tal Ce n ter, Series A, 5.25%, 9/01/24 3,500,000 3,527,440 So u th Co un ty Regio n al Wastewater A u thority Reve nu e, Regio n al Wastewater Facilities Project, Ref un di n g, AGMC I n s u red, 3.25%, 8/01/11 1,000,000 1,001,790 So u th Gate PFA Tax Allocatio n Reve nu e, So u th Gate Redevelopme n t Project No. 1, XLCA I n s u red, 5.00%, 9/01/16 1,285,000 1,299,096 So u ther n Califor n ia P u blic Power A u thority Nat u ral Gas Project Reve nu e, Project No. 1, Series A, 5.25%, 11/01/19 1,500,000 1,535,415 So u ther n Califor n ia P u blic Power A u thority Reve nu e, Ca n yo n Power Project, Ref un di n g, Series A, 5.00%, 7/01/19 1,500,000 1,721,970 Stockto n Reve nu e, O’Co nn or Woods Ho u si n g Corp., Series A, 5.375%, 11/01/11 225,000 226,121 Torra n ce Hospital Reve nu e, Torra n ce Memorial Medical Ce n ter, Series A, 5.10%, 6/01/12 1,000,000 1,012,840 T u ol u m n e Wi n d Project A u thority Reve nu e, T u ol u m n e Co. Project, Series A, 5.25%, 1/01/24 5,000,000 5,311,100 T u sti n CRDA Tax Allocatio n , Ho u si n g, AGMC I n s u red, 5.00%, 9/01/24 1,000,000 1,037,870 9/01/25 1,000,000 1,026,540 56 | Annual Report Annual Report | 57 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) See Abbreviations on page 79. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 58 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 Franklin California Tax-Exempt Money Fund Principal Amount Value Investments 102.3% Municipal Bonds 102.3% California 102.3% Califor n ia Ed u catio n Notes Program Note Participatio n s Reve nu e, Series A, 2.00%, 7/01/11 $ $ a Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Califor n ia I n stit u te of Tech n ology, Series B, Weekly VRDN a n d P u t, 0.04%, 10/01/36 Sta n ford U n iversity, Ref un di n g, Series L, Weekly VRDN a n d P u t, 0.04%, 10/01/22 Sta n ford U n iversity, Ref un di n g, Series L-2, Weekly VRDN a n d P u t, 0.04%, 10/01/14 Sta n ford U n iversity, Ref un di n g, Series L-3, Weekly VRDN a n d P u t, 0.04%, 10/01/15 Sta n ford U n iversity, Ref un di n g, Series L-5, Weekly VRDN a n d P u t, 0.04%, 10/01/17 Vario u s, Califor n ia I n stit u te of Tech n ology, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.05%, 10/01/36 a Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Adve n tist Health System West, Series A, Weekly VRDN a n d P u t, 0.05%, 8/01/21 Series B, Daily VRDN a n d P u t, 0.03%, 9/01/38 a Califor n ia HFAR, MF, Mo n tecito Village, Series B, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.11%, 4/01/43 MFH III, Ref un di n g, Series F, Weekly VRDN a n d P u t, 0.05%, 2/01/32 MFH III, Series D, Weekly VRDN a n d P u t, 0.05%, 2/01/31 a Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, America n Natio n al Red Cross, Ref un di n g, Weekly VRDN a n d P u t, 0.04%, 9/01/34 Califor n ia Academy of Scie n ces, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.03%, 9/01/38 Co n temporary Jewish M u se u m, Daily VRDN a n d P u t, 0.05%, 12/01/36 J. Pa u l Getty Tr u st, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.02%, 4/01/33 a Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Westmo n t College, Series A, Weekly VRDN a n d P u t, 0.07%, 1/01/40 a Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.05%, 11/01/26 Series F, Daily VRDN a n d P u t, 0.03%, 11/01/26 a Califor n ia State Eco n omic Recovery GO, Ref un di n g, Series C-1, Daily VRDN a n d P u t, 0.03%, 7/01/23 Series C-2, Daily VRDN a n d P u t, 0.03%, 7/01/23 Series C-3, Daily VRDN a n d P u t, 0.03%, 7/01/23 Series C-4, Daily VRDN a n d P u t, 0.03%, 7/01/23 a Califor n ia State GO, Ki n dergarte n , Series A3, Daily VRDN a n d P u t, 0.03%, 5/01/34 Ki n dergarte n , Series B1, Daily VRDN a n d P u t, 0.04%, 5/01/34 Ref un di n g, Series A, S u b Series A2-2, Weekly VRDN a n d P u t, 0.05%, 5/01/40 Series A-2, Daily VRDN a n d P u t, 0.03%, 5/01/33 Vario u s P u rpose, Ref un di n g, Series A, S u b Series A1-2, Weekly VRDN a n d P u t, 0.05%, 5/01/40 a Califor n ia Statewide CDA Reve nu e, Joh n M u ir Health, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.03%, 8/15/27 Livermore Valley Performi n g Arts Ce n ter Project, Weekly VRDN a n d P u t, 0.04%, 12/01/36 a Calleg u as-Las Virge n es PFAR, M un icipal Water District Project, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.05%, 7/01/37 a Fremo n t PFA, COP, Weekly VRDN a n d P u t, 0.06%, 8/01/30 a Hillsboro u gh COP, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.10%, 6/01/30 60 | Annual Report Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Investments (continued) Municipal Bonds (continued) California (continued) a Irvi n e 1915 Act Special Assessme n t, AD No. 97-17, Daily VRDN a n d P u t, 0.04%, 9/02/23 $ $ Limited Obligatio n , AD No. 94-13, Daily VRDN a n d P u t, 0.04%, 9/02/22 Limited Obligatio n , AD No. 94-15, Ref un di n g, Daily VRDN a n d P u t, 0.04%, 9/02/20 Limited Obligatio n , AD No. 97-16, Daily VRDN a n d P u t, 0.04%, 9/02/22 a Irvi n e Ra n ch Water District GO, ID, Co n solidated, Series B, Daily VRDN a n d P u t, 0.03%, 10/01/41 a Los A n geles Co un ty Ho u si n g A u thority MFHR, Malib u Meadows Project, Ref un di n g, Series B, FNMA I n s u red, Weekly VRDN a n d P u t, 0.05%, 4/15/28 a Los A n geles Co un ty MFMR, Ho u si n g, Vale n cia Ho u si n g Project, Series C, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.09%, 4/01/31 Series A, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.09%, 7/01/14 a Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Ref un di n g, Series A, S u b Series A-3, Weekly VRDN a n d P u t, 0.04%, 7/01/35 Ref un di n g, Series B, S u b Series B-1, Weekly VRDN a n d P u t, 0.05%, 7/01/34 Ref un di n g, Series B, S u b Series B-3, Daily VRDN a n d P u t, 0.05%, 7/01/34 Ref un di n g, Series B, S u b Series B-8, Weekly VRDN a n d P u t, 0.04%, 7/01/34 a Los A n geles Departme n t of Water a n d Power Waterworks Reve nu e, Ref un di n g, Series B, S u b Series B-4, Weekly VRDN a n d P u t, 0.05%, 7/01/35 b Los A n geles GO, TRAN, 2.50%, 2/29/12 a Metropolita n Water District of So u ther n Califor n ia Water Reve nu e, Special, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.04%, 10/01/29 a Morga n Hill RDA Tax Allocatio n , Ojo de Ag u a Redevelopme n t Project, Series A, Weekly VRDN a n d P u t, 0.07%, 9/01/33 a Oakla n d-Alameda Co un ty Colise u m A u thority Lease Reve nu e, Colise u m Project, Ref un di n g, Series C-1, Weekly VRDN a n d P u t, 0.08%, 2/01/25 a Ocea n side MFHR, Shadow Way Apartme n ts Project, Weekly VRDN a n d P u t, 0.06%, 3/01/49 a Ora n ge Co un ty Apartme n t Developme n t Reve nu e, Harbor Poi n te, Iss u e D, Ref un di n g, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.06%, 12/01/22 Park Ridge Villas, Iss u e 1, Ref un di n g, FNMA I n s u red, Weekly VRDN a n d P u t, 0.06%, 11/15/28 Trab u co Woods, Ref un di n g, Series J, FNMA I n s u red, Weekly VRDN a n d P u t, 0.07%, 11/15/28 a Ora n ge Co un ty Ho u si n g A u thority MF Apartme n t Developme n t Reve nu e, La n ter n Pi n es Project, Series CC, FNMA I n s u red, Weekly VRDN a n d P u t, 0.09%, 12/01/27 b Riverside Co un ty GO, TRAN, Series B, 2.00%, 6/29/12 Roseville Joi n t UHSD, GO, TRAN, 2.00%, 9/01/11 a Sacrame n to Co un ty Sa n itatio n District Fi n a n ci n g A u thority Reve nu e, s u b. lie n , Sa n itatio n District, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.03%, 12/01/38 Series E, Weekly VRDN a n d P u t, 0.05%, 12/01/40 a Sa n Diego Co un ty COP, Sa n Diego Fo un datio n , Weekly VRDN a n d P u t, 0.06%, 8/01/36 a Sa n Jose Fi n a n ci n g A u thority Lease Reve nu e, Hayes Ma n sio n , Ref un di n g, Series C, Weekly VRDN a n d P u t, 0.05%, 6/01/27 a Sa n Jose RDAR, Merged Area Redevelopme n t Project, Series B, Weekly VRDN a n d P u t, 0.04%, 7/01/26 Annual Report | 61 Franklin California Tax-Free Trust Statement of Investments, June 30, 2011 (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Investments (continued) Municipal Bonds (continued) California (continued) Sa n Mateo UHSD, GO, BAN, Ref un di n g, 2.00%, 2/15/12 $ 10,000,000 $ 10,084,202 a Sa n ta Clara Co un ty Fi n a n ci n g A u thority Lease Reve nu e, Valley Medical Ce n ter Facilities Replaceme n t Project, Series B, Weekly VRDN a n d P u t, 0.07%, 11/15/25 4,900,000 4,900,000 a Sa n ta Clara Co un ty Ho u si n g A u thority MFHR, Be n to n Park Ce n tral Apartme n ts, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.05%, 12/15/25 5,000,000 5,000,000 a Sa n ta Clara Valley Tra n sportatio n A u thority Sales Tax Reve nu e, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.05%, 6/01/26 9,900,000 9,900,000 a So u ther n Califor n ia P u bic Power A u thority Reve nu e, Mead-Adela n to Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 7/01/20 19,705,000 19,705,000 Mead-Phoe n ix Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 7/01/20 11,750,000 11,750,000 a Tahoe Forest Hospital District Reve nu e, Health Facility, Daily VRDN a n d P u t, 0.05%, 7/01/33 1,500,000 1,500,000 a T u sti n 1915 Act Special Assessme n t, Reassessme n t District No. 95-2, Series A, Daily VRDN a n d P u t, 0.03%, 9/02/13 9,774,000 9,774,000 a U n io n City MFR, Ho u si n g Missio n Sierra, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.06%, 7/15/29 9,400,000 9,400,000 a Wal nu t Creek MFHR, Creekside Drive, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.05%, 4/01/27 3,730,000 3,730,000 Total Investments (Cost $576,480,579) 102.3% 576,480,579 Other Assets, less Liabilities (2.3)% (13,006,768 ) Net Assets 100.0% $ 563,473,811 See Abbreviations on page 79. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. See Note 1(b). 62 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 63 64 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 65 66 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 67 Franklin California Tax-Free Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of three funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities in the Franklin California Tax-Exempt Money Fund are valued at amortized cost, which approximates market value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of 68 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Securities Purchased on a When-Issued Basis The Funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of June 30, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Annual Report | 69 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 70 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Franklin California Tax-Exempt Money Funds shares were at $1.00 per share. Transactions in the Funds shares were as follows: Annual Report | 71 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: 72 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund pay an investment management fee to Advisers based on the month-end net assets of each of the funds and the Franklin California Tax-Exempt Money Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class of the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the funds Class A reimbursement distribution plans, the funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds Class B and C compensation distribution plans, the funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. Annual Report | 73 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: e. Transfer Agent Fees For the year ended June 30, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: In efforts to prevent a negative yield for the Franklin California Tax-Exempt Money Fund, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the fund and if necessary, make a capital infusion into the fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the fund will be able to avoid a negative yield. 74 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) h. Other Affiliated Transactions At June 30, 2011, a director of Advisers owned 41.8% of the Franklin California Tax-Exempt Money Funds outstanding shares. Investment activities of this shareholder could have a material impact on the fund. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At June 30, 2011, the capital loss carryforwards were as follows: On June 30, 2011, the Franklin California Intermediate-Term Tax-Free Income Fund had expired capital loss carryforwards of $145,149, which were reclassified to paid-in capital. Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At June 30, 2011, the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund deferred realized capital losses of $10,604,483 and $1,487,063, respectively. Annual Report | 75 Franklin California Tax-Free Trust Notes to Financial Statements (continued) Net investment income differs for financial statement and tax purposes primarily due to differing treatment of bond discounts. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended June 30, 2011, were as follows: 76 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) 6. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within California and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 7. C REDIT F ACILITY The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the funds shall, in addition to interest charged on any borrowings made by the funds and other costs incurred by the funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended June 30, 2011, the funds did not use the Global Credit Facility. 8. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) Annual Report | 77 Franklin California Tax-Free Trust Notes to Financial Statements (continued) 8. F AIR V ALUE M EASUREMENTS (continued) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2011, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 9. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently evaluating the impact, if any, of applying this provision. 10. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 78 | Annual Report Franklin California Tax-Free Trust Notes to Financial Statements (continued) A BBREVIATIONS Franklin California Tax-Free Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin California Tax-Free Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin California Insured Tax-Free Income Fund, Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund (separate portfolios of Franklin California Tax-Free Trust, hereafter referred to as the Funds) at June 30, 2011, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at June 30, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 18, 2011 80 | Annual Report Franklin California Tax-Free Trust Tax Designation (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code (Code), the Funds designate 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended June 30, 2011. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January 2012, shareholders will be notified of amounts for use in preparing their 2011 income tax returns. Annual Report | 81 Franklin California Tax-Free Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. 84 | Annual Report Annual Report | 85 86 | Annual Report Franklin California Tax-Free Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders Annual Report | 87 Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counter-party credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance in comparison with a performance universe selected by Lipper. The following summarizes the performance results for each of the Funds. Franklin California Insured Tax-Free Income Fund  The Lipper report for this Fund showed the investment performance of its Class A shares during 2010 and the previous 10 years ended December 31, 2010, in comparison with a performance universe consisting of all retail and institutional single-state insured municipal debt funds as selected by Lipper. The Lipper report showed that the Funds income return during 2010 and for the previous three-, five- and 10-year periods on an annualized basis was in the highest or best performing quintile of its performance universe. The Lipper report also showed that the Funds total return during 2010 was in the highest quintile of its performance universe, and on an annualized basis was in the second-lowest quintile of such universe for each of the previous three- and five-year periods, but in the highest quintile of such universe for the previous 10-year period. The Board was satisfied with such performance, noting the Funds objective of maximizing tax-free income. 88 | Annual Report Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Franklin California Intermediate-Term Tax-Free Income Fund  The Lipper report for this Fund showed the investment performance of its Class A shares during 2010 and the previous 10 years ended December 31, 2010, in comparison with a performance universe consisting of all retail and institutional California intermediate municipal debt funds as selected by Lipper. Such Lipper report comparison showed that the Funds income return in 2010 was in the highest or best performing quintile of such universe, and on an annualized basis was also in the highest quintile of such universe for the previous three- and five-year periods and the second-highest quintile of such universe for the previous 10-year period. The Lipper report showed that the Funds total return during 2010 was in the second-highest quintile of its performance universe, and on an annualized basis was in the middle quintile of such universe for each of the previous three- and five-year periods, and in the second-highest quintile of such universe for the previous 10-year period. The Board was satisfied with such performance, noting the Funds objective of maximizing tax-free income. Franklin California Tax-Exempt Money Fund  The Lipper report for this Fund showed its investment performance during 2010 and the 10-year period ended December 31, 2010, in comparison to a performance universe consisting of all retail and institutional California tax-exempt money market funds as selected by Lipper. The Lipper report showed the Funds total return to be in the second-lowest quintile of its performance universe during 2010, and to be in the second-lowest quintile of such universe in each of the previous three-, five- and 10-year periods on an annualized basis. In discussing such performance, management explained that it reflected the Funds conservative policy of focusing on safety and liquidity by investing primarily in short-term securities, with its portfolio having no derivative holdings or investments in non-rated securities or securities subject to the alternative minimum tax, which generally offer higher yields. The Board found such performance acceptable in view of such factors, noting that the Funds expenses were subsidized by management to avoid net asset value falling below one dollar per share and that the median return within the Lipper performance universe for the one-year period was one basis point. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of each Fund compared with those of a group of other funds selected by Lipper as constituting its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee rate that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of such group. The Lipper contractual investment management fee analysis includes administrative fees as being part of management fees Annual Report | 89 Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) and total expenses for comparative consistency were shown by Lipper for Fund Class A shares in the case of Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund. The Lipper report for Franklin California Insured Tax-Free Income Fund showed that its contractual investment fee rate was at the median of its Lipper expense group, while its actual total expense ratio was the least expensive within such group. The Lipper report for Franklin California Intermediate-Term Tax-Free Income Fund showed that its contractual investment fee rate was below the median of its Lipper expense group, while its actual total expense ratio was in the least expensive quintile of such group including 12b-1 fees, and the second most expensive quintile of such group excluding 12b-1 fees. The Board was satisfied with the management fee and total expenses of these two Funds in comparison to their Lipper expense groups. The Lipper expense comparison for Franklin California Tax-Exempt Money Fund showed its contractual investment management fee to be less than two basis points higher than its Lipper expense group median, while its actual total expenses were in the least expensive quintile of such expense group. The Board was satisfied with the comparative expenses of this Fund as shown in the Lipper report, noting that the Funds expenses were subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution 90 | Annual Report Franklin California Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provide, also noting with respect to Franklin California Tax-Exempt Money Fund, that expenses were being subsidized by management. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appeared as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements so that as a Fund grows in size, its effective management fee rate declines. The management fee structure, including administrative expenses for each Fund provides for a fee of 0.625% on the first $100 million of net assets; 0.50% on the next $150 million of net assets; 0.45% on net assets in excess of $250 million; with additional breakpoints thereafter beginning at the $7.5 billion net asset level. At December 31, 2010, the net assets of Franklin California Insured Tax-Free Income Fund stood at approximately $2.09 billion, and those of Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund were approximately $798 million and $663 million, respectively. In discussing these fee levels, managements position was that the existing fee rate reaches a low level quickly that anticipates economies of scale as assets grow, and in support of such position pointed out the generally favorable effective management fee rate and low total actual expense comparisons for these Funds within their Lipper expense groups as previously discussed under Comparative Expenses. The Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for these three Funds provides a sharing of benefits with each Fund and its shareholders. The Board also noted the fact that management was subsidizing the expenses of Franklin California Tax-Exempt Money Fund. Annual Report | 91 Franklin California Tax-Free Trust Shareholder Information (continued) Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 92 | Annual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $91,819 for the fiscal year ended June 30, 2011 and $94,933 for the fiscal year ended June 30, 2010. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $85,000 for the fiscal year ended June 30, 2011 and $0 for the fiscal year ended June 30, 2010. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and the application of the local country tax laws to investments made by various Franklin Templeton funds. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $1,393 for the fiscal year ended June 30, 2011 and $0 for the fiscal year ended June 30, 2010. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $143,407 for the fiscal year ended June 30, 2011 and $0 for the fiscal year ended June 30, 2010. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrants audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrants investment adviser or to any entity that controls, is controlled by or is under common control with the registrants investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $229,800 for the fiscal year ended June 30, 2011 and $0 for the fiscal year ended June 30, 2010. (h) The registrants audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrants investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountants independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN CALIFORNIA TAX-FREE TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date August 25, 2011
